Let me begin by congratulating Mr. Mogens Lykketoft on his assumption of the presidency of the seventieth session of the General Assembly.
It is a great honour for me to stand here and share Indonesia’s perspective on this year’s session of the General Assembly, under the timely theme “The United Nations at 70: the road ahead for peace, security, and human rights”. On its seventieth anniversary the United Nations has reached quite a ripe age, the same age as the Republic of Indonesia this year. On this occasion I wish to highlight three points: the achievements of the United Nations in the past 70 years, current challenges, and the way forward.
Firstly, the United Nation’s seventieth anniversary is a good moment to look back and reflect on its progress in realizing the ideals of its Charter. The seventieth anniversary of the United Nations has been marked by the adoption of the post-2015 Sustainable Development Goals (SDGs). I should like to take this opportunity to convey my sincere appreciation to the United Nations
15-29822 3/29

A/70/PV.26 02/10/2015
Secretary-General for his leadership and steadfastness in the process.
Another success story of the United Nations is certainly its peacekeeping operations which have contributed to maintaining peace and security. Indeed, the United Nations has been relatively successful in preventing and overcoming major global armed conflicts in the past 70 years. Currently, more than 100,000 personnel are involved in 16 ongoing peacekeeping operations worldwide. Indonesia is proud to be the eleventh largest police and troop contributor to United Nations peacekeeping operations with more than 2,700 personnel, and yet my country is prepared to contribute more in future.
Meanwhile, the establishment of the Human Rights Council in 2006 has created a peer-based review mechanism which reflects the collective efforts among Member States to strengthen cooperation and dialogue in the promotion and protection of human rights.
Notwithstanding the achievements of the United Nations, we must not be complacent. Indeed, there are still numerous challenges confronting us. As we speak there are still numerous armed conflicts throughout the world. The suffering of the Palestinian people is still taking place, while the realization of a two-State solution is still elusive. The recent conflict in Gaza has caused more than 2,000 human casualties, displacing more than 5,000 people.
Sectarian conflict, including the threat of the Islamic State of Iraq and Syria (ISIS), continues to threaten political stability and cause a multitude of humanitarian crises in the Middle East, especially in Syria, Libya, Yemen and elsewhere. Not only have violent conflicts torn countries and nations apart, but in Syria ISIS has also destroyed remnants of a great ancient civilization that is our shared historical legacy.
We ask whether the United Nations has done enough when faced with these unfolding and recurrent tragedies? Radicalism, violent extremism and terrorism continue to pose serious global threats. Indonesia has consistently played its role in addressing these threats, including their underlying root causes, among other ways through interfaith and intercultural dialogue, in sharing best practices in counter-terrorism as well as strengthening international cooperation. Indonesia has also set a successful example in resolving conflict through dialogue and peaceful means. In August, we commemorated the tenth anniversary of the signing
of the Helsinki Memorandum of Understanding on Aceh, which ended about 30 years of armed conflict. We wish to recall, and once again appreciate, the positive contributions of the European Union and the Association of Southeast Asian Nations (ASEAN) through their monitoring missions.
We note with concern that little progress has been made in the work of the United Nations Disarmament Commission. We still lack the necessary political will for nuclear disarmament. Meanwhile, the small arms and light weapons trade, legal or otherwise, is still a multi-billion dollar industry.
We are also witnessing the worst year for human displacement and irregular migration since the Second World War due to political crises, sectarian conflicts and other humanitarian crises globally. In the past weeks, we have seen a flood of refugees fleeing from violence in Syria — where well over 100,000 people have been killed — to seek a safe haven in Europe, despite the dangers and hardships they have to endure on the way. We also ask: does the United Nations have sufficient political will to face these issues?
Meanwhile, economic disparity, poverty and global inequality continue to haunt us. Even today, more than 800 million people throughout the globe are suffering from severe undernourishment. The rich nations, comprising a mere 20 per cent of the world’s population, consume 70 per cent of the world’s resources. In many parts of the world, women, children, young people, persons with disabilities, the elderly and people living in conflict and emergency situations remain marginalized and untouched by the progress in development. Twenty years after the first session of the Conference of the Parties of the United Nations Framework Convention on Climate Change, we have yet to produce a universal agreement on climate change.
In the context of trade, we have yet to see progress and concrete results from the Doha development agenda to support a rules-based, open and equitable multilateral trading system. The recent Ebola outbreak has strongly reminded us of the importance of building a strong and resilient health system globally. There are many other problems we are facing that also need to be addressed, such as intolerance, youth unemployment and uncontrolled urbanization. All of these challenges are related to the lack of progress in United Nations reform. Therefore, let us join hands in overcoming these challenges. Here, the role of regional institutions
4/29 15-29822

02/10/2015 A/70/PV.26
such as ASEAN should be be further strengthened in order to complement the United Nations.
We must work together in realizing peace and prosperity for our peoples. We have to stop conflicts and eradicate global inequality. We have to stop the spread of radicalism and violent extremism. We urgently need to realize United Nations reform. With its current membership of 196 compared to 60 in 1950, the United Nations system has to be even more inclusive to better reflect current global geopolitical conditions.
With regard to Palestine, we must ensure the birth of a sovereign and independent Palestinian State.
We must ensure the realization of the SDGs in a timely manner. We hope that the upcoming climate change Conference in Paris will seal the long overdue agreement on climate, applicable to all countries, with the aim of keeping global warming below 2°C.
We urge the United Nations to work more effectively through partnerships with regional mechanisms to better address national and regional challenges. In this regard, ASEAN needs to be even more actively engaged in United Nations processes in seeking better solutions for our global problems. And in narrowing global disparities, we should encourage and support the strengthening of South-South cooperation. In this context, Indonesia will establish the Asian African Centre as a follow-up to the 2015 Asian African Summit aimed at revitalizing the partnership between Asian and African countries to promote peace and prosperity.
Finally, let me conclude by stating that the world today relies on the United Nations: to create world order and peace and equitable prosperity; to guarantee security for the global community; and to fully implement the principles of human rights as enshrined in the United Nations Charter. For that purpose the United Nations needs the support of each and every Member.
